[Letterhead of Locke Lord Bissell & Liddell LLP] (214) 740-8515 gbetts @lockelord.com May 17, 2010 Via EDGAR Tom Kluck, Legal Branch Chief U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549-4041 Re: Request for Effective Date S-3 (File No. 333-166592) S-3 (File No. 333-166579) Dear Mr. Kluck: On behalf of our client, Weingarten Realty Investors (the "Trust"), we are transmitting this letter relating to the Trust's two Form S-3s (File Nos. 333-166592 and 333-166579, the "Original S-3 Filings") filed with the Securities and Exchange Commission on May 6, 2010. The Original S-3 Filings were inadvertently filed under submission type S-3 rather than the proper S-3ASR submission type.Upon withdrawing the Original S-3 Filings pursuant to this request, the Trust will re-file the registration statements under submission type S-3ASR and request that the original filing date of May 6, 2010 be applied to the new S-3ASR filings.Please note that the registration fees in connection with the re-filing of the registration statements under S-3ASR are being offset by the registration fees paid in connection with the Original S-3 filings. The Trust confirms that no securities have been sold pursuant to the Original S-3 filings. Please contact the undersigned at the above-referenced number with any questions regarding his matter. Sincerely, /s/ Gina E. Betts Gina E. Betts
